Citation Nr: 0725881	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-41 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include as a residual of tuberculous meningitis.

2.  Entitlement to service connection for a left arm 
disability.

3.  Entitlement to a compensable rating for hearing loss of 
the right ear.

4.  Entitlement to an initial compensable rating for a left 
hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a left hand disability, 
denied his claims for service connection for a left arm 
disability (residuals of a fracture of the left wrist) and 
for a pulmonary disorder, to include as a residual of 
tuberculous meningitis, and denied his claim for an increased 
rating for his service-connected hearing loss of the right 
ear.  In May 2007, the veteran testified before the Board at 
a hearing that was held at the RO.

The issue of entitlement to service connection for a 
pulmonary disorder, to include as a residual of tuberculous 
meningitis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left arm disability (residuals of a 
fracture of the left wrist) was incurred after his separation 
from service and is not related to his service or to any 
aspect thereof.

2.  The veteran's service-connected hearing loss of the right 
ear is manifested by no more than auditory acuity level III.  
The hearing loss in his left ear is not service-connected.

3.  Since January 8, 2003, the veteran's left hand disability 
(residuals of a fracture of the left fourth metacarpal) has 
been manifested by subjective complaints of stiffness and 
weakened grip strength, and objective evidence of a 
clinically insignificant depression of the fourth metacarpal 
head, 5/5 grip strength overall, and slightly decreased range 
of motion of the ring finger (full flexion but extension 
lacking by 5 degrees).  It is not manifested by pain, 
swelling, or redness.


CONCLUSIONS OF LAW

1.  A left arm disability (residuals of a left wrist 
fracture) was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a rating in excess of 0 percent for 
hearing loss in the right ear have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, 4.87, Tables VI, VII, 
Diagnostic Code (DC) 6100 (2006).  

3.  The criteria for an initial compensable rating for a left 
hand disability (residuals of a fracture of the left fourth 
metacarpal) have not been met since January 8, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, DCs 5010, 
5227, 5230, 5155 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The veteran is currently service-connected for the residuals 
of a fracture of the left fourth metacarpal he sustained in 
service.  He contends that he is also entitled to service 
connection for the residuals of a fracture of his left wrist 
that was sustained after his separation from service. 

The veteran's service medical records demonstrate that in 
April 1993 he sustained a fracture of his left fourth 
metacarpal.  In January 1996, he reported to sick call with 
complaints of left elbow pain.  Physical examination resulted 
in an assessment of left lateral epicondylitis.  His service 
medical records are negative for any findings related to the 
left wrist.  On examination prior to separation from service, 
the veteran denied experiencing problems with his left arm, 
including elbow pain.  Physical examination revealed no 
abnormalities aside from the residuals of the fractured left 
fourth metacarpal.  As no abnormalities of the left arm were 
found on examination prior to separation, the Board thus 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current left arm disability.  38 C.F.R. § 3.303(b).  Post-
service medical records demonstrate that the veteran 
fractured his left wrist (radius and ulna) in December 1996, 
approximately 7 months after his separation from service.  
Current residuals of that injury include parallel 10 cm 
surgical scars on the dorsal and ventral aspects of the left 
forearm, indicating open reduction and internal fixation, and 
slightly limited radial and ulnar deviation.  X-ray 
examination in December 2006 revealed a well-healed left 
ulnar radius fracture treated by excellent open reduction and 
internal fixation.  At no time has any treating physician 
related the fracture of the left wrist to the veteran's 
active service, or to any aspect thereof.  VA examination in 
December 2006 did not demonstrate left lateral epicondylitis 
or any other abnormality of the left elbow.  The assessment 
was left lateral epicondylitis in service, currently resolved 
without residual disability.  

The veteran does not contend that his current disability of 
the left arm (residuals of a fracture of the left wrist) is 
the result of his active service.  Rather, he contends that 
because he fractured his wrist within one year of his 
separation from service he is entitled to service connection 
for the residuals of that injury on a presumptive basis.

38 C.F.R. § 3.309 provides for presumptive service connection 
for certain chronic diseases if they manifest to a 
compensable degree within a specified time period.  Injuries, 
including bone fractures, however, are not included in the 
chronic diseases subject to presumptive service connection.  
38 C.F.R. § 3.309.  Accordingly, the veteran is not entitled 
to service connection for the residuals of his left wrist 
fracture on a presumptive basis.

The Board also finds that the veteran is not entitled to 
service connection for the residuals of his left wrist 
fracture on a direct basis.  Service connection may be 
granted when all the evidence establishes a medical nexus 
between military service and current complaints.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this case, there is no evidence 
establishing a medical nexus between military service and the 
residuals of his left wrist fracture.  Thus, service 
connection on a direct basis is not warranted.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, 
service connection for a left arm disability is not 
warranted.

The Board has considered the veteran's assertions regarding 
his entitlement to service connection.  The law, however, 
does not provide for service connection for the residuals of 
injuries sustained after separation from service where there 
is no relationship between the veteran's service and the 
subsequent injury, as in this case.  Where application of the 
law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  See Sabonis v. Brown, 6 Vet. App. at 
426, 430 (1994).

In sum, the weight of the credible evidence demonstrates that 
the veteran sustained a fracture of his left wrist following 
his separation from service that was unrelated to his service 
or to any aspect thereof.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left arm disability, the "benefit of the 
doubt" rule does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for his left hand disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
entitlement to service connection had already been 
established for the veteran's hearing loss of the right ear, 
and an increase in the disability rating is now at issue, the 
present level of disability is of primary concern.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A.  Right Ear Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

If impaired hearing is service-connected in one ear only and 
noncompensable, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f) (2006).  
In this case, the veteran's left ear is not service-
connected.  Therefore, his left ear will be assigned a 
designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2006).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  In this case, the veteran's 
test results for the right ear do not meet the criteria for 
the alternate rating method, and thus his right ear hearing 
loss will only be rated by the usual method.  

The veteran underwent VA audiological examination in March 
2003, June 2005, and January 2007.  On examination in March 
2003, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
15
25
70
LEFT
10
20
15
15
25

The averages were 33 in the right ear and 19 in the left ear.  
Speech recognition ability was 94 percent in the right ear 
and 96 percent in the left ear.  

On examination in June 2005, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
35
80
LEFT
20
20
20
15
20

The averages were 40 in the right ear and 19 in the left ear.  
Speech recognition ability was 96 percent, bilaterally.

Finally, on examination in January 2007, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
70
LEFT
15
20
10
10
25

The averages were 34 in the right ear and 16 in the left ear.  
Speech recognition ability was 80 percent in the right ear 
and 94 percent in the left ear.  

Because the veteran's left ear is not service connected, his 
left ear is designated a Roman Numeral I.  38 C.F.R. 
§§ 3.383(a), 4.85(f).  For the right ear, the average pure 
tone thresholds of 33 and 40 decibels, along with speech 
discrimination percentages of 94 and 96, respectively, 
warrant a designation of Roman Numeral I under Table VI of 
38 C.F.R. § 4.85.  For the average pure tone threshold of 34, 
along with a speech discrimination percentage of 80 percent, 
as demonstrated on examination in January 2007, a designation 
of Roman Numeral III under Table VI of 38 C.F.R. § 4.85 is 
warranted.  Under Table VII of 38 C.F.R. § 4.85, where the 
right ear is either Roman Numeral I or III, and the left ear 
is Roman Numeral I, the appropriate rating is 0 percent under 
DC 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected right ear 
hearing loss.  However, according to the March 2003, June 
2005, and January 2007 audiometric test results, as compared 
to the rating criteria, an increased rating may not be 
granted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Left Hand Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, and 
incoordination must be taken into account in determining the 
level of associated functional loss.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  38 C.F.R. 
§ 4.14 (2006).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2006) are only to be considered in conjunction 
with the diagnostic codes predicated upon limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Additionally, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).

Arthritis shown by X-ray studies is rated based upon 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  
Diagnostic Code 5010 directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran's left hand disability has been rated under 
Diagnostic Code 5227, which contemplates favorable or 
nonfavorable ankylosis of the ring or little finger.  
38 C.F.R. § 4.71a, DC 5227.  Under DC 5227, a noncompensable 
evaluation is warranted for any ankylosis of the ring finger.  

The Rating Schedule, however, indicates that where the ring 
finger is ankylosed, VA may consider whether the disability 
is analogous to amputation, or whether the disability results 
in the limitation of motion of other digits, or otherwise 
interferes with the overall function of the hand.  38 C.F.R. 
§ 4.71a, DC 5227.  In this regard, amputation of the ring 
finger warrants a 10 percent evaluation without metacarpal 
resection at the proximal interphalangeal joint, or proximal 
thereto.  A 20 percent evaluation is warranted with 
amputation of the ring finger with more than one half of the 
bone lost.  38 C.F.R. § 4.71a, DC 5155.

The veteran underwent VA examination of his left hand in May 
2005 and December 2006.  On examination in May 2005, the 
veteran had full range of motion of the left thumb, index, 
long, and little fingers.  The range of motion of his left 
ring finger lacked 5 degrees extension but otherwise had 
normal distal interphalangeal (DIP) flexion, proximal 
interphalangeal (PIP) flexion, and metacarpal phalangeal (MP) 
flexion.  X-ray examination revealed no evidence of 
arthritis.  The grip strength of his left hand overall was 
5/5.  However, the strength of his left ring finger was 4/5.  
He did not have any problems with pushing, pulling, twisting, 
or other dexterity issues, and was otherwise found to be 
neurovascularly intact.  He reported infrequent episodes of 
pain that were resolved with over-the-counter pain 
medication.  The diagnosis was boxer's fracture of the left 
fourth metacarpal with residual issues related to pain, 
stiffness, and slightly decreased grip strength.  

On examination in December 2006, the veteran had full range 
of motion of the left thumb, index, long, and little fingers.  
The range of motion of his left ring finger lacked 10 degrees 
of both MP flexion and DIP flexion but otherwise had normal 
PIP flexion.  The veteran was able to easily touch the tip of 
his left first finger to the tips of his second, third, 
fourth, and fifth fingers.  When he made a fist, there was no 
distance between the tips of his fingers and the left 
proximal palm crease.  The veteran performed repetitive 
motion exercise of the entire left hand after which there was 
no change in range of motion, either actively or passively, 
of any of the joints.  There was also no decreased strength 
in flexion or extension of the left fourth or fifth fingers 
after repetitive motion exercise.  X-ray examination revealed 
no evidence of arthritis.  The diagnosis was healed fracture 
of the left fourth metacarpal with no residuals.

In May 2007 testimony before the Board, the veteran stated 
that he only occasionally experienced pain in his left hand.  
He stated that when he did experience pain, the pain was 
relieved with the use of over-the-counter pain medication.  
He additionally reported that his left hand disability did 
not impair his ability to type, which he was frequently 
required to do in his employment.  The effect of the 
condition on the veteran's daily activity was slight 
difficulty in grasping with the left hand, and avoidance of 
heavy lifting with the left arm.  The veteran reported that 
he has not received any post-service medical treatment for 
the residuals of his left ring finger fracture.

In this case, ankylosis of the left ring finger has not been 
diagnosed.  Even if it had been diagnosed, however, the 
highest maximum rating under the code pertaining to ankylosis 
is 0 percent.  Thus, the rating criteria pertaining to 
ankylosis cannot serve as the basis for an increased rating 
in this case.  38 C.F.R. § 4.71a, DC 5227.  The Board 
similarly concludes that an increased rating is not warranted 
under DC 5155, because the mild nature of the veteran's 
service-connected left ring finger disability, coupled with 
the absence of ankylosis leads the Board to conclude that his 
left ring finger disability is not analogous to amputation.  
38 C.F.R. § 4.71a, DC 5155.  

Similarly, DC 5230, which contemplates limitation of motion 
of the ring or little finger, cannot serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DC 5230.  
Diagnostic Code 5230 provides for only a noncompensable 
evaluation for any limitation of motion of the ring finger.  

The Board also concludes that a compensable evaluation under 
DC 5003 or 5010 is not warranted.  Under DC 5003, 
degenerative arthritis of a major joint may be rated under 
the criteria for limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  The code pertaining to 
limitation of motion of the ring finger, however, provides 
that all limitation of motion, no matter how severe, is 
noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Neither is a 
rating warranted under DC 5003 alone, as there is no evidence 
of arthritis in this case and the veteran's disability 
involves only one minor joint (the ring finger).  38 C.F.R. 
§ 4.71a, DCs 5003, 5010; (a 10 percent rating is warranted 
under DC 5003 only where there is involvement of a group of 
minor joints).

38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 
4.45 provides that consideration should also be given to 
weakened movement, excess fatigability and incoordination.  
According to the most recent medical findings, however, 
symptoms such as fatigability and incoordination are absent, 
and there is no additional limitation of motion on repetitive 
use.  The veteran's disability most nearly approximates a 
disability mild in nature. The Board therefore concludes that 
additional compensation under these provisions would be 
inappropriate.  Even accepting that he may have some residual 
pain from the in-service injury, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since January 8, 2003, the veteran's left 
hand disability has consistently warranted a noncompensable 
rating.  As the preponderance of the evidence is against the 
claims for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In February 2003, and several times thereafter, the RO 
provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with a January 
2007 re-adjudication of the claims by the RO subsequent to 
receipt of the required notice.  

The RO has also, in an October 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to both the claims for service 
connection and for increased ratings. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Service connection for a left arm disability is denied.

A compensable rating for hearing loss of the right ear is 
denied.

An initial compensable rating for a left hand disability is 
denied.





REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a pulmonary disorder, 
to include as a residual of tuberculous meningitis.

The veteran contends that he has recurrent infections of 
bronchitis related to his period of active service.  
Specifically, the veteran believes that the tuberculous 
meningitis with which he was diagnosed in service has 
rendered him more susceptible to developing infections of the 
upper respiratory system, including bronchitis, and that he 
is therefore entitled to service connection.

The veteran's service medical records reflect that he was 
diagnosed with tuberculous meningitis with pulmonary 
involvement in August 1970.  A December 1973 chest X-ray 
revealed scarring in the right lung apex.  An April 1993 
chest X-ray showed the lungs to be clear, with some pleural 
thickening in one of the oblique fissures on the lateral 
film.  The chest was otherwise unremarkable; there were no 
signs of obstructive pulmonary disease.  The veteran's 
service medical records also reflect numerous records of 
treatment for symptoms variously diagnosed as upper 
respiratory infection, bronchitis, and viral syndrome.  At no 
time were these infections related to the veteran's history 
of tuberculous meningitis.  On examination in July 1995, 
prior to separation from service, no abnormalities of the 
lungs were found, including pulmonary residuals of the 
tuberculosis.  

Post-service clinical records demonstrate periodic treatment 
for bronchitis and other infections of the upper respiratory 
system as early as January 2002.  In March 2004, the veteran 
was diagnosed with chronic bronchitis.  Pulmonary function 
testing in August 2004 demonstrated moderate restriction.

The veteran underwent VA pulmonary examination in March 2003 
and December 2006.  On each examination, it was determined 
that the veteran did not have any current pulmonary residuals 
of the tuberculous meningitis with which he was diagnosed in 
service.  Additionally, the December 2006 examiner 
specifically opined that the veteran's current pulmonary 
problems, including chronic obstructive pulmonary disease and 
history of upper respiratory infections, were not related to 
the tuberculous meningitis with which he was diagnosed in 
service.  While the examiner noted that the veteran had 
received frequent treatment in service for infections of the 
upper respiratory system, he did not comment as to whether 
the veteran's post-service complaints of chronic respiratory 
infection were related to his in-service history of upper 
respiratory infection.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA pulmonary 
examination, the Board finds that because an examiner has not 
yet commented as to whether the veteran's post-service 
complaints of chronic respiratory infection are related to 
his in-service history of upper respiratory infection, such a 
relationship remains unclear, and a remand for an additional 
examination and opinion is therefore necessary in order to 
fairly address the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
pulmonary examination to ascertain the 
nature and etiology of any current 
pulmonary disorders, including 
specifically, an assessment as to 
whether any currently diagnosed chronic 
respiratory infection is etiologically 
related to his in-service complaints 
and diagnoses of upper respiratory 
infections, including bronchitis.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.

The examiner should provide an opinion 
as to whether it is as likely as not 
(50 percent probability or greater) 
that any current pulmonary disorder is 
causally or etiologically related to 
the veteran's period of active service, 
including his in-service complaints of 
upper respiratory infection.  The 
examiner should provide the rationale 
for the opinion provided.  If 
necessary, the examiner should 
reconcile his or her opinion with all 
other opinions of record.

2.  Then, readjudicate the veteran's 
claim for service connection for a 
pulmonary disorder, to include as a 
residual of tuberculous meningitis.  If 
any decision remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


